DETAILED ACTION
Response to Amendment
Applicant’s response to the office action filed on November 1, 2021 has been entered. The claims pending in this application are claims 17-54 wherein claims 27, 29-35, 46, and 48-54 have been withdrawn due to the restriction requirement mailed on April 2, 2021.  Rejection and/or objection not reiterated from the previous office action are hereby withdrawn in view of applicant’s amendment filed on November 1, 2021. Claims 17-26, 28, 35-45, and 47 will be examined. 

Claim Objections
Claim 17 or 36 is objected to because of the following informality: “the number of vessels corresponds to the number of biological samples” in step (a) should be “the number of the vessels corresponds to the number of the biological samples”. 
Claim 25 or 44 is objected to because of the following informality: “the biological sample is” should be “the biological samples are”. 
Claim 36 is objected to because of the following informality: “wherein the different target nucleic acids include DNA and/or RNA” in the end of the claim should be deleted in view of step (a). 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a)
Claims 17, 18, 20, 23, 24, 36, 37, 39, 42, and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kleines et al., (Journal of Clinical Microbiology, 41, 5273-5276, 2003) in view of  Chemagic Viral DNA/RNA Kit (pages 1-3, published before 2003) and Reed et al., (US 2009/0215125 A1, filed on January 2, 2009). 
Regarding claims 17, 18, 20, and 23, Kleines et al., teach (a) adding an identical lysis buffer to the plurality of different types of biological samples (ie., serum samples for HBV and urine samples for CMV) in the vessels, wherein the number of the vessels corresponds to the number of the biological samples, wherein the plurality of different target nucleic acids includes DNA (ie., viral DNAs from HBV and CMV); (b) combining a solid support material (ie., magnetic beads) with the biological samples for a period of time and under conditions sufficient to permit the target nucleic acids to be immobilized on the solid support material, wherein the period of time and conditions are identical for the plurality of different types of biological samples; (c) isolating the solid support material of step (b) from other material that may be 
 nucleic acid binding particles as recited in claim 20, and further comprising the following steps: (f) transferring the target nucleic acids and optionally the solid support material to a plurality of reaction vessels; and (g) amplifying the target nucleic acids (ie., by PCR) as claim 23 (see pages 5273 and 5274). 
Regarding claims 36, 37, 39, and 42, Kleines et al., teach (a) adding a lysis buffer to the one or more biological samples (ie., serum samples for HBV and urine samples for CMV) in vessels, wherein the target nucleic acids may be different types of nucleic acids (ie., HBV DNA and CMV DNA), wherein the plurality of different target nucleic acids includes DNA (ie., viral DNAs from HBV and CMV), wherein the one or more biological samples may be different types of biological samples, wherein number of the vessels corresponds to the number of the biological samples, wherein the lysis buffer is identical regardless of the type of nucleic acid and regardless of the type of biological sample; (b) combining a solid support material (ie., magnetic beads) with the biological samples for a period of time and under conditions sufficient to permit the target nucleic acids to be immobilized on the solid support material, wherein the conditions of and period of time of exposure to the lysis buffer are identical for the plurality of different types of biological samples; (c) isolating the solid support material of step (a) from other material that may be present in the biological samples; (d) washing the solid support material of step (b) with a wash buffer; and (e)  separating the target nucleic acids from the solid support material (ie., by the elution); thereby simultaneously isolating the target nucleic acids from the plurality of different types of biological samples wherein the different target nucleic acids include DNA as recited in claim 36, further comprising in step (d) adding an elution buffer as recited in claim 37, wherein the solid support material comprises nucleic acid binding particles as recited in claim 39, and further comprising the following steps: (f) transferring the target nucleic acids and optionally the solid support material to a plurality of reaction vessels; and (g) amplifying the target nucleic acids (ie., by PCR) as claim 42 (see pages 5273 and 5274). 
Regarding claims 24 and 43, since Chemagic Viral DNA/RNA Kit teaches that “4. Following incubation, place the tube in a Magnetic Separator to draw the beads to the side of the tube for 2 minutes. Pipette off the supernatant and then remove the tube from the magnet. 5. Add 500 µl Wash Buffer 3 to the tube. Resuspend the beads by pipetting and leave 1 minute. Separate the beads using the Magnetic Separator and discard supernatant. Repeat the washing procedure using Wash Buffer 4. 6. Separate the beads magnetically and remove the supernatant. Then, while leaving the tube in the Magnetic Separator, and the beads attracted to the side of the tube, gently add 550 µl of cold Wash Buffer 5, being careful not to disrupt the pellet. Pipette off all Wash Buffer 5 minute after addition” (see page 3), Kleines et al., as evidence by or in view of Chemagic Viral DNA/RNA Kit teach in step (d), washing the solid support material (ie., magnetic beads) one or more times with a wash buffer by aspirating and dispensing the 
suspension comprising the wash buffer and the solid supporter material one or more times using a pipette as recited in claims 24 and 43. 
Kleines et al., and Chemagic Viral DNA/RNA Kit do not disclose that the lysis buffer comprises a chaotropic agent, a buffer substance, an alcohol, and a reducing agent, wherein the lysis buffer has a pH between 5.5 and 6.5 as recited in claims 17 and 36.  
Reed et al., teach a lysis buffer comprising a chaotropic agent, a buffer substance, an alcohol and a reducing agent wherein the lysis buffer has a pH between 5.5 and 6.5 (eg., pH 6.4) wherein I- from sodium iodide is a reducing agent (see paragraph [0087]). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the methods recited in claims 17 and 36 wherein the lysis buffer comprises a chaotropic agent, a buffer substance, an alcohol, and a reducing agent, wherein the lysis buffer has a pH between 5.5 and 6.5 in view of the prior arts of Kleines et al., Chemagic Viral DNA/RNA Kit, and Reed et al.. One having ordinary skill in the art would have been motivated to do so because Reed et al., have shown a lysis buffer comprising a chaotropic agent a buffer substance, an alcohol and a reducing agent wherein the lysis buffer has a pH between 5.5 and 6.5 (eg., pH 6.4) wherein I- from sodium iodide is a reducing agent (see paragraph [0087]) and the simple substitution of one kind of lysis buffer (ie., the lysis buffer taught by Kleines  et al.,) from another kind of lysis buffer (ie., the lysis buffer taught by Reed et al.,) during the process of performing the method of claim 17 or 36, in the absence of convincing evidence to the contrary, would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made because the lysis buffer taught by Kleines et al., and the lysis buffer taught by Reed et al., are used for the same purpose (ie., lysing cells). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the method recited in claim 17 or 36 using the lysis buffer taught by Reed et al., in view of the prior arts of Kleines et al., Chemagic Viral DNA/RNA Kit, and Reed et al..
Furthermore, the motivation to make the substitution cited above arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making the obviousness rejection comes from the M.P.E.P. at 2144.06, 2144.07 and 2144.09.  
Also note that there is no invention involved in combining old elements is such a manner that these elements perform in combination the same function as set forth in the prior art without giving unobvious or unexpected results. In re Rose 220 F.2d. 459, 105 USPQ 237 (CCPA 1955).
Response to Arguments
In page 9, fourth paragraph bridging to page 16, second paragraph of applicant’s remarks, applicant argues that “it is submitted that the claims, as amended, are directed to, inter alia, a generic lysis buffer that can be used to isolate both DNA and RNA, if present in any sample, regardless of sample type. It is further submitted that the combination of Kleines, Chemagen, and Reed do not disclose, teach, or suggest the claimed methods, as amended, directed to a generic lysis buffer that can be used to isolate both DNA and RNA, if present in any sample, regardless of sample type. As a preliminary matter, it is submitted that Kleines is directed to a publication of the use of a nucleic acid kit, known as ‘Chemagic Viral DNA/RNA kit,’ and that the Chemagen reference is a description of the same Chemagic Viral DNA/RNA kit from the company, Chemagen. Thus, it is submitted that Kleines and Chemagen are directed to the same method, which is embodied in the Chemagic Viral DNA/RNA Kit. It is further submitted that the methods described in Kleines and Chemagen describe one lysis buffer for DNA extraction and a second, different, lysis buffer for RNA extraction. For example, Kleines teaches using the Chemagic Viral DNA/RNA Kit described in Chemagen, stating that ‘[t]otal DNA and total RNA were extracted by using magnetic bead technology with the Chemagic Viral DNA/RNA kit according to the manufacturer’s recommendations’ (Kleines, page 5273, right col., lines 12-14). It is submitted that Chemagen provides the manufacturer’s recommendations for use of the Chemagic Viral DNA/RNA Kit, employed by Kleines. It is submitted that Chemagen provides that the Chemagic Viral DNA/RNA Kit employs two different lysis buffers-one for DNA isolation, and one for RNA isolation. For example, Chemagen lists, under its kit components, ‘Lysis Buffer 1 (DNA),’ and ‘Lysis Buffer 1 (RNA),’ as shown on page 1 of Chemagen, reproduced as FIG. 1, below” and “it is submitted that Chemagen teaches the use separate and distinct lysis buffers for isolation of DNA and for RNA. In particular, it 1s submitted that Chemagen teaches the use of ‘Lysis Buffer 1 (DNA)’ for DNA applications, and ‘Lysis Buffer 1 (RNA)’ for RNA applications. Indeed, it is submitted that the lysis buffer for DNA has different storage conditions than the lysis buffer for RNA (see, Chemagen, page 2). Chemagen indicates that Lysis Buffer 1 (DNA) is stable long term at room temperature, but once dissolved, Lysis Buffer 1 (RNA) must be stored at 4°C (see, Chemagen, page 2). Furthermore, it is submitted that the detailed step-by-step protocol described in Chemagen recites that ‘Lysis Buffer 1 (DNA)’ is for DNA applications, and ‘Lysis Buffer 1 (RNA)’ is for RNA applications. Chemagen recites that ‘[i]n a microfuge tube, place 20 µl Protease and 200 µl Lysis Buffer 1 (DNA) for viral DNA or 200 µl Lysis Buffer 1 (RNA) with 2-20 µg tRNA/ml for viral RNA’ (emphasis added, Chemagen, page 3). Thus, it is submitted that Kleines and Chemagen teach the use of different types of lysis buffers, depending on what type of nucleic acid (DNA or RNA) is being isolated. By contrast, it is submitted that the claimed methods, as amended, directed to a generic lysis buffer that can be used to isolate both DNA and RNA, if present in any sample, regardless of sample type. It is submitted that the deficiencies of Kleines and Chemagen are not cured by Reed. Reed is directed to a device, made up of two ports and a binding chamber, for nucleic acid extraction from biological samples (see, Reed, Abstract). The Office cites to paragraph [0087] of Reed, which only describes lysis buffer as it relates to DNA, not RNA (see, Reed, paragraph [0087]). Thus, it is submitted that not unlike Kleines and Chemagen, Reed also does not disclose, teach, or suggest the claimed methods, as amended, directed to a generic lysis buffer that can be used to isolate both DNA and RNA, if present in any sample, regardless of sample type. Based on the foregoing, it is submitted that combination of Kleines, Chemagen, and Reed does not disclose, teach, or suggest the claimed methods, as amended. Accordingly, it is submitted that the combination of Kleines, Chemagen, and Reed does not render obvious, the claimed methods, as amended”. 
The above arguments have been fully considered and have not been found persuasive toward the withdrawal of the rejection. Although claim 17 contains a limitation “the plurality of different target nucleic acids includes DNA and/or RNA” and claim 36 contains a limitation
“different types of nucleic acids includes DNA and/or RNA”, since the limitation in claim 17 can be reasonably read as “the plurality of different target nucleic acids includes DNA or RNA” while the limitation in claim 36 can be reasonably read as “different types of nucleic acids includes DNA or RNA”, the lysis buffer recited in claim 17 or 36 does not require to be used to isolate both DNA and RNA as argued by applicant and applicant’s argument “the claims, as amended, are directed to, inter alia, a generic lysis buffer that can be used to isolate both DNA and RNA, if present in any sample, regardless of sample type” is incorrect. Furthermore, Lysis Buffer 1 taught by Chemagic Viral DNA/RNA Kit has an ability to isolate viral DNAs from both HBV and CMV (see above rejection). 

Claims 19 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kleines et al., Chemagic Viral DNA/RNA Kit and Reed et al., as applied to claims 17, 18, 20, 23, 24, 36, 37, 39, 42, and 43 above, and further in view of Smith et al., (US 2001/0000149 A1, published on April 5, 2001). 
The teachings of Kleines et al., Chemagic Viral DNA/RNA Kit and Reed et al., have been summarized previously, supra. 
Kleines et al., Chemagic Viral DNA/RNA Kit and Reed et al., do not disclose that step (d) is carried out at a temperature between 70 °C and 90 °C as recited in claims 19 and 38.  
Smith et al., teach to elute genomic DNA from a solid support at 80 °C (see page 6, paragraph [0075]). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the methods recited in claims 19 and 38 wherein step (d) is carried out at a temperature between 70 °C and 90 °C (eg., eluting nucleic acid from a solid support at 80 °C) in view of the prior arts of Kleines et al., Chemagic Viral DNA/RNA Kit and Reed et al., and Smith et al..  One having ordinary skill in the art has been motivated to do so because Smith et al., have successfully shown to elute genomic DNA from a solid support at 80 °C (see page 6, paragraph [0075]). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to carried out step (d) at a temperature between 70 °C and 90 °C (eg., 80 °C) in view of the prior arts of Kleines et al., Chemagic Viral DNA/RNA Kit, Reed et al., and Smith et al.. 
Response to Arguments
In page 16, last paragraph bridging to page 18, second paragraph of applicant’s remarks, applicant argues that “[A]s discussed previously, Applicants respectfully submit that a prima facie case of obviousness has not been established as to the claimed methods, as amended, which includes independent claims 17 and 36, at least because the combination of Kleines, Chemagen, and Reed does not disclose, teach, or suggest the claimed methods, as amended. Because rejected claims 19 and 38 ultimately depend from independent claims 17 and 36, respectively, it is submitted that a prima facie case of obviousness is not established for claims 19 and 38. Moreover, the deficiencies of Kleines, Chemagen, and Reed, alone or in combination, are not cured by Smith. Smith merely describes a storage media for genetic material, which includes a support for immobilization (see, Smith, throughout, including Abstract). It is submitted that not unlike Kleines, Chemagen, and Reed,, Smith also does not disclose, teach, or suggest the 
claimed methods, as amended, directed to a generic lysis buffer that can be used to isolate both DNA and RNA, if present in any sample, regardless of sample type. Based on the foregoing, it is submitted that combination of Kleines, Chemagen, Reed, and Smith does not disclose, teach, or suggest the claimed methods, as amended”. 
The above arguments have been fully considered and have not been found persuasive toward the withdrawal of the rejection because the combination of references Kleines et al., Chemagic Viral DNA/RNA Kit and Reed et al., teaches all limitations recited in claims 17 and 36 (see above Response to Arguments related to Rejection Item No. 6) and the reference from Smith et al., is only used to combine with references Kleines et al., Chemagic Viral DNA/RNA Kit and Reed et al., to reject claims 19 and 38. 

Claims 21 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kleines et al., Chemagic Viral DNA/RNA Kit and Reed et al., as applied to claims 17, 18, 20, 23, 24, 36, 37, 39, 42, and 43 above, and further in view of Kleiber et al., (US Patent No. 6,562,568 B1, published on May 13, 2003). 
The teachings of Kleines et al., Chemagic Viral DNA/RNA Kit and Reed et al., have been summarized previously, supra. 
Kleines et al., Chemagic Viral DNA/RNA Kit and Reed et al., do not disclose that the solid support material is magnetic glass particle as recited in claims 21 and 40. 
	Kleiber et al., teach a process for the isolation of a nucleic acid analyte from a biological 
sample comprising the steps: (a) adding a suspension of magnetic glass particles in isopropanol to the lysed biological sample in a reaction vessel, (b) incubating under such conditions that the analyte binds to the magnetic glass particles, (c) removing non-bound sample components from the reaction vessel, (d) incubating under such conditions that the analyte is eluted from the magnetic glass particles, and (e) separating the eluate from the magnetic glass particles (see abstract and claims 1-27). 
	Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the methods recited in claims 21 and 40 wherein the solid support material is magnetic glass particle in view of the prior arts of Kleines et al., Chemagic Viral DNA/RNA Kit, Reed et al., and Kleiber et al.. One having ordinary skill in the art would have been motivated to do so because Kleiber et al., have successfully shown a process for the isolation of a nucleic acid analyte from a biological sample comprising the steps: (a) adding a suspension of magnetic glass particles in isopropanol to the lysed biological sample in a reaction vessel, (b) incubating under such conditions that the analyte binds to the magnetic glass particles, (c) removing non-bound sample components from the reaction vessel, (d) incubating under such conditions that the analyte is eluted from the magnetic glass particles, and (e) separating the eluate from the magnetic glass particles (see abstract and claims 1-27) and the simple substitution of one kind of nucleic acid binding particles (ie., the magnetic particles taught by Kleines  et al.,) from another kind of nucleic acid binding particles (ie., the magnetic glass particles taught by Kleiber et al.,) during the process of performing the method of claim 21 or 40, in the absence of convincing evidence to the contrary, would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made since the magnetic particles taught by Kleines  et al., and the magnetic glass particles taught by Kleiber et al., are used for the same purpose (ie., isolating nucleic acids). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the method recited in claim 21 or 40 using the magnetic glass particles taught by Kleiber et al., in view of the prior arts of Kleines et al., Chemagic Viral DNA/RNA Kit, Reed et al., and Kleiber et al.. 
Furthermore, the motivation to make the substitution cited above arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making the obviousness rejection comes from the M.P.E.P. at 2144.06, 2144.07 and 2144.09.  
Also note that there is no invention involved in combining old elements is such a manner that these elements perform in combination the same function as set forth in the prior art without giving unobvious or unexpected results. In re Rose 220 F.2d. 459, 105 USPQ 237 (CCPA 1955).
Response to Arguments
In page 18, third paragraph bridging to page 20, second paragraph of applicant’s remarks, applicant argues that “[A]s discussed previously, Applicants respectfully submit that a prima facie case of obviousness has not been established as to the claimed methods, as amended, which includes independent claims 17 and 36, at least because the combination of Kleines, Chemagen, and Reed does not disclose, teach, or suggest the claimed methods, as amended. Because rejected claims 21 and 40 ultimately depend from independent claims 17 and 36, respectively, it is submitted that a prima facie case of obviousness is not established for claims 21 and 40. Moreover, the deficiencies of Kleines, Chemagen, and Reed, alone or in combination, are not cured by Kleiber. Kleiber merely describes a sample preparation method for biological samples (see, Kleiber, throughout, including Abstract). It is submitted that not unlike Kleines, Chemagen, and Reed,, Kleiber also does not disclose, teach, or suggest the claimed methods, as amended, directed to a generic lysis buffer that can be used to isolate both DNA and RNA, if present in any sample, regardless of sample type. Based on the foregoing, it is submitted that combination of Kleines, Chemagen, Reed, and Kleiber does not disclose, teach, or suggest the claimed methods, as amended”. 
The above arguments have been fully considered and have not been found persuasive toward the withdrawal of the rejection because the combination of references Kleines et al., Chemagic Viral DNA/RNA Kit and Reed et al., teaches all limitations recited in claims 17 and 36 (see above Response to Arguments related to Rejection Item No. 6) and the reference from Kleiber et al., is only used to combine with references Kleines et al., Chemagic Viral DNA/RNA Kit and Reed et al., to reject claims 21 and 40. 

Claims 22 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kleines et al., Chemagic Viral DNA/RNA Kit and Reed et al., as applied to claims 17, 18, 20, 23, 24, 36, 37, 39, 42, and 43 above, and further in view of Kleiber et al.. 
The teachings of Kleines et al., Chemagic Viral DNA/RNA Kit and Reed et al., have been summarized previously, supra. 
Kleines et al., Chemagic Viral DNA/RNA Kit and Reed et al., do not disclose that step (a) is carried out at a temperature less than or equal to 50°C as recited in claims 22 and 41. 
Kleiber et al., teach that “200 µl sample is added to a 2 ml reaction vessel and admixed with 200 µl binding buffer and 40 µl proteinase K solution. It is subsequently incubated for 10 min. The incubation is preferably carried out at room temperature. However, under certain circumstances the incubation temperature can also be increased to up to 70 ºC” (see column 7, last paragraph bridging to column 8, first paragraph). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the methods recited in claims 22 and 41 wherein step (a) is carried out at a temperature less than or equal to 50°C in view of the prior arts of Kleines et al., Chemagic Viral DNA/RNA Kit, Reed et al., and Kleiber et al..  One having ordinary skill in the art has been motivated to do so because Kleiber et al., have shown that “200 µl sample is added to a 2 ml reaction vessel and admixed with 200 µl binding buffer and 40 µl proteinase K solution. It is subsequently incubated for 10 min. The incubation is preferably carried out at room temperature. However, under certain circumstances the incubation temperature can also be increased to up to 70 ºC” (see column 7, last paragraph bridging to column 8, first paragraph) and optimization of the temperature of step (a) (ie., lysis solution temperature during lysing biological samples comprising DNA virus and RNA virus) during the process of performing the method recited in claim 17 or 36, in the absence of convincing evidence to the contrary, would have been obvious to one having ordinary skill in the art at the time the invention was made. One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to optimize the temperature of step (a) of claim 17 or 36 (ie., lysis solution temperature during lysing biological samples comprising DNA virus and RNA virus) in view of the prior arts of Kleines et al., Chemagic Viral DNA/RNA Kit, Reed et al., and Kleiber et al..  More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Where the general conditions of a claim are disclosed in the prior art, it is not inventive, in the absence of an unexpected result, to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05). 
Response to Arguments
In page 20, third paragraph bridging to page 22, first paragraph of applicant’s remarks, applicant argues that “[A]s discussed previously, Applicants respectfully submit that a prima facie case of obviousness has not been established as to the claimed methods, as amended, which includes independent claims 17 and 36, at least because the combination of Kleines, Chemagen, and Reed does not disclose, teach, or suggest the claimed methods, as amended. Because rejected claims 22 and 41 ultimately depend from independent claims 17 and 36, respectively, it is submitted that a prima facie case of obviousness is not established for claims 22 and 41. Moreover, the deficiencies of Kleines, Chemagen, and Reed, alone or in combination, are not cured by Kleiber. Kleiber merely describes a sample preparation method for biological samples (see, Kleiber, throughout, including Abstract). It is submitted that not unlike Kleines, Chemagen, and Reed,, Kleiber also does not disclose, teach, or suggest the claimed methods, as amended, directed to a generic lysis buffer that can be used to isolate both DNA and RNA, if present in any sample, regardless of sample type. Based on the foregoing, it is submitted that combination of Kleines, Chemagen, Reed, and Kleiber does not disclose, teach, or suggest the claimed methods, as amended”. 
The above arguments have been fully considered and have not been found persuasive toward the withdrawal of the rejection because the combination of references Kleines et al., Chemagic Viral DNA/RNA Kit and Reed et al., teaches all limitations recited in claims 17 and 36 (see above Response to Arguments related to Rejection Item No. 6) and the reference from Kleiber et al., is only used to combine with references Kleines et al., Chemagic Viral DNA/RNA Kit and Reed et al., to reject claims 22 and 41. 

Claims 25, 26, 28, 44, 45, and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kleines et al., Chemagic Viral DNA/RNA Kit and Reed et al., as applied to claims 17, 18, 20, 23, 24, 36, 37, 39, 42, and 43 above, and further in view of Ratnamohan et al., (US 2004/0018488 A1, published on January 29, 2004). 
The teachings of Kleines et al., Chemagic Viral DNA/RNA Kit and Reed et al., have been summarized previously, supra. 
Kleines et al., Chemagic Viral DNA/RNA Kit and Reed et al., do not disclose that
the biological samples are a human body fluid as recited in claims 25 and 44 wherein the human body fluid is blood serum as recited in claims 26, 28, 45, and 47.  However, Kleines et al., teach that HBV is in blood serum samples and CMV is in urine samples (see page 5273). 
	Ratnamohan et al., teach that CMV is isolated and detected in a blood serum samples and an urine sample (see paragraphs [0048] and [0058] to [0062]). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the methods recited in claims 25, 26, 28, 44, 45, and 47 using blood serums as a plurality of different types of biological samples in view of the prior arts of Kleines et al., Chemagic Viral DNA/RNA Kit, Reed et al., and Ratnamohan et al.. One having ordinary skill in the art would have been motivated to do so because Ratnamohan et al., have successfully isolated and detected CMV in a blood serum samples and an urine sample (see paragraphs [0048] and [0058] to [0062]) and the simple substitution of the urine sample containing CMV taught by Kleines  et al., from the blood serum containing CMV taught by Ratnamohan et al., as a biological sample during the process of performing the methods recited in claims 25, 26, and 28 or 44, 45, and 47, in the absence of convincing evidence to the contrary, would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made because the urine sample containing CMV taught by Kleines  et al., and the blood serum containing CMV taught by Ratnamohan et al., are used for the same purpose (ie., isolating viral DNAs from CMV). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the methods recited in claims 25, 26, and 28 or 44, 45, and 47 using the blood serum containing CMV taught by Ratnamohan et al., as a biological sample in view of the prior arts of Kleines et al., Chemagic Viral DNA/RNA Kit, Reed et al., and Ratnamohan et al., in order to isolate different types of DNAs from the same type of human body fluid. 
Furthermore, the motivation to make the substitution cited above arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making the obviousness rejection comes from the M.P.E.P. at 2144.06, 2144.07 and 2144.09.  
Also note that there is no invention involved in combining old elements is such a manner that these elements perform in combination the same function as set forth in the prior art without giving unobvious or unexpected results. In re Rose 220 F.2d. 459, 105 USPQ 237 (CCPA 1955).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	 No claim is allowed. 
13.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        December 28, 2021